NORTONI, J.
(after stating the facts). — On defendant’s motion, the court struck out from the petition the portions contained within parentheses as above stated. Plaintiff duly excepted to this ruling and presents the subject-matter for review here.
The first portion so stricken from the petition is as follows: “ (That said box and casket containing the remains were so roughly handled by the agents as aforesaid, that the body was disarranged in said casket, the head thereof being thrown to one side and the face thereof being bruised;) ” Obviously this portion of the petition was stricken out and that pertaining to the rough handling of the casket permitted to remain intact in the view that no property right existed in favor of plaintiff in the dead body of his mother, while such right obtained with respect to the casket. It is true that a corpse is not property in the commercial sense of that term, but the most tender affections of the human heart cluster about the bodies of one’s loved ones who have passed. Therefore, in accord with high and lofty sentiment, the courts have come to recognize and declare what is termed a quasi *133property right, which entitles the husband or wife or next of ldn to the possession or control of the body for the purpose of decent sepulture. [See Litteral v. Litteral, 131 Mo. App. 306, 111 S. W. 872; Wilson v. St. Louis & S. F. R. Co., 160 Mo. App. 649, 142 S. W. 775.] In this view, one may recover for any injury done to, or indignity committed upon, the body of his deceased as though a property right with respect thereto obtained in him. [Wilson v. St. Louis & S. F. R. Co., 160 Mo. App. 649, 142 S. W. 775 ; Larson v. Chase, 47 Minn. 307, 14 L. R. A. 85; Douglass v. Stokes, 149 Ky. 506, 149 S. W. 849.] This being true, the court erred in striking from the petition the averment above set out, to the effect that the body of plaintiff’s mother was disarranged in the casket and the head thereof thrown to one side and the face bruised because of the rough handling by defendant’s agents.
The second averment stricken from the petition is as follows: “(That plaintiff suffered g'reat mental anguish, pain and distress of body and mind by reason of the willful and malicious, wrongful and inhumane acts of defendant’s agents and servants as aforesaid, and has been damaged in the sum of three thousand dollars;)” The court erred in striking these words from the petition, for, by reference to other portions thereof, it is alleged that the injury to the body .was inflicted wantonly and wilfully while defendant’s agent was in anger and this, too, in the verA^ presence of plaintiff. Although it be true that one may not recover damages to compensate for mental anguish and distress of mind which may be entailed through mere negligence, unless some physical injury is inflicted on the sufferer as well, the rule is not the same when the elements of insult, malice and inhumanity appear, as by wanton and willful conduct. There are torts of which mental distress alone is the proximate and natural result and for which damages may be assessed *134when it appears the tortfeasor’s conduct is inhuman, insulting and malicious and the tortious act was wilfully or wantonly done. [See Carter v. Cster, 134 Mo. App. 146, 112 S. W. 995; Bouillon v. Laclede Gas Light Co., 148 Mo. App. 462, 129 S. W. 401.] This rule obtains alike in the case of the willful and intentional abuse of, or an indignity committed upon, a dead body, in the presence of the plaintiff next of kin. [See Wilson v. St. Louis & S. F. R. Co., 160 Mo. App. 649, 142 S. W. 775.]
The final words stricken from the petition constituted the following paragraph: “(Plaintiff further states that the acts of the defendant’s agents and servants as aforesaid were done wantonly, wilfully, and maliciously; wherefore, plaintiff prays judgment for punitive damages for the sum of three thousand dollars.) ” The court erred in striking this paragraph from the. petition as though the facts stated did not warrant the recovery of punitive damages. It is unnecessary to elaborate upon this question, but see Wilson v. St. Louis & S. F. R. Co., 160 Mo. App. 649, 142 S. W. 775. We concur in the views expressed in that case.
For the reasons stated above, the judgment should be reversed and the cause remanded to be tried on the petition as drafted and before the portions above discussed were stricken therefrom. It is so ordered.
Reynolds, P. J., and Allen, J., concur.